Exhibit 10(d)

 

TENTH AMENDMENT TO THE

CPC SUPPLEMENTAL EXECUTIVE RETIREMENT PROGRAM

 

This amendment to the CPC Supplemental Executive Retirement Program (“CPC
SERP”), as described below, clarifies the limitations applied to the benefit
formula under the program. The provisions in this amendment are effective July
1, 2003.

 

1.   Section F.05 (Benefit Limit) is replaced with the following:

 

  F.05   Benefit Limit. Accruals under Section F.04 will be limited as provided
in this Section.

 

  (a)   Accruals for a Participant under this Program may not exceed the lesser
of (1) or (2) below, adjusted as described in (b):

 

  (1)   60% of Final Average Salary; or

 

  (2)   the amount calculated under Section G.04 above.

 

  (b)   The amounts calculated under (1) and (2) above will be multiplied by any
applicable early retirement factor and further reduced by the early retirement
benefits the participant is eligible for, including all early retirement
subsidies, supplements, and other such benefits, under all plans, programs, and
arrangements maintained by the Company, whether qualified (excluding all defined
contribution plans) or nonqualified (excluding contributory plans), including,
but not limited to, the following:

 

  (1)   the Qualified Plans and any other defined benefit plan qualified under
section 401(a) of the Code

 



--------------------------------------------------------------------------------

         which is maintained by the Affiliated Companies, was maintained by any
other employer while it was an Affiliated Company, or was maintained by an
Affiliated Company prior to being acquired by the Company;

 

  (2)   the Northrop Grumman ERISA Supplemental Plan 1 and the Northrop Grumman
Supplemental Plan 2, including the ERISA Supplemental Program 2 described in
Appendix B of that plan;

 

  (3)   the Grumman Corporation Supplemental Retirement Plan and the Grumman
Excess Plan;

 

  (4)   the Litton Restoration Plan (Part I benefits only), the Litton
Restoration Plan II (Part I benefits only), and the Litton Supplemental
Executive Retirement Plan;

 

  (5)   any benefit enhancements under change-in-control Special Agreements
(including enhancements for age and service) that Participants have entered into
with the Company (“Special Agreements”) for those entitled to it; and

 

  (6)   any other Company plan, program, arrangement or individual contract
which provides a nonqualified, defined benefit pension benefit.

 

  (c)   The limits in (a) may not be exceeded even after the benefits under this
Program have been enhanced by the benefit under Special Agreements enhancing age
and service.

 

2



--------------------------------------------------------------------------------

  (d)   For purposes of the offset in (b):

 

  (1)   in the event a Participant’s benefit under this Program commences prior
to reaching age 65, benefits under this Program will be offset for the plans
described in (b) by converting the benefits paid or payable from such plans to
an actuarially equivalent single life annuity benefit commencing upon the
earliest retirement age under this Program. For this purpose, the benefit will
be converted to an early retirement benefit under each applicable plan’s terms
and adjusted for different normal forms of benefits or different commencement
dates using the actuarial assumptions of Section F.09;

 

  (2)   in the event a Participant’s benefit under this Program or any plan
described in (b) commences upon reaching age 65, benefits under all the plans
will be compared on the basis of a single, straight life annuity commencing at
age 65 using the assumptions stated in Section F.09; or

 

  (3)   in the event a participant has previously received a distribution from
one of the applicable Qualified Plans for a period of prior service that is
included for purposes of calculating a benefit under this Program, that
previously received benefit will not true-up with any other plan upon
retirement, but will be treated as accrued separately for all

 

3



--------------------------------------------------------------------------------

         purposes and included for purposes of the Benefit Limit.

 

  (e)   For purposes of this Section, Final Average Salary will be calculated
without regard to the limits in section 401(a)(17) of the Code.

 

  (f)   Grandfathered Minimum Benefit. For active Participants under the Program
as of June 30, 2003, their benefit at any point in time will never be less than
the benefit as computed under the terms of the Program, as they existed on June
30, 2003.

 

IN WITNESS WHEREOF, this Compensation Committee has caused this Amendment to be
executed by its duly authorized representative on this 22 day of July , 2003.

 

COMPENSATION COMMITTEE OF NORTHROP GRUMMAN CORPORATION

By:

 

/s/    J. MICHAEL HATELEY        

--------------------------------------------------------------------------------

   

J. Michael Hateley

Vice President and Chief Human Resources and Administrative Officer

 

4